DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  line 8 recites “the received Raman” and should recite “a the received Raman”.  Appropriate correction is required.


Allowable Subject Matter
Claims 2 – 9 and 14 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a system or method comprising, among other things, identify, based on the received Raman Anti-Stokes signal and a temperature stimulus applied to the optical fiber, the optical fiber from a plurality of optical fibers.
	The closest prior art of record, Babin et al. (U.S. PG Pub. # 2015/0260588 A1), teaches measuring along a signal fiber (112) not a plurality of fibers as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babin et al. (U.S. PG Pub. # 2015/0260588 A1).
	In Re claim 1, ‘588 teaches a system comprising: a reflectometer and optical fiber connection device comprising: a Rayleigh wavelength pass filter (106, par. 0037) to pass, in one direction (forward), an optical reflectometer signal to an optical fiber (116); and a Raman wavelength pass filter to: filter out (106 as claim does not say there are different filters), in another direction (backward), Rayleigh backscattering from the optical reflectometer signal (par. 0037); and pass, in the another direction, a Raman Anti-Stokes signal from the optical fiber (par. 0037).

	In Re claim 10, ‘588 teaches a fiber optic optical reflectometer (102, 104 and 106) connected to a connection (@ 110) of the reflectometer and optical fiber connection device to transmit the optical reflectometer signal towards the optical fiber, wherein the optical fiber is connected to another connection (@ 122) of the reflectometer and optical fiber connection device to transmit signals back to the reflectometer and optical fiber connection device (fig. 1).

	In Re claim 11, ‘588 teaches a system comprising: a reflectometer and optical fiber connection device comprising: a filter (108, as it prevents backscatter, par. 0037) to pass, in one direction, an optical reflectometer signal to an optical fiber; and another filter (106) to pass, in another direction, a Raman signal from the optical fiber (par. 0037).

	In Re claims 12 and 13, ‘588 teaches wherein the Raman signal includes a Raman Stokes signal and wherein the Raman signal includes a Raman Anti-Stokes signal (par. 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874